SUPREME COURT OF ARIZONA

In the Matter of a Member of the  )                Arizona Supreme Court
State Bar of Arizona              )                No. SB-19-0053-AP
                                  )
DANIEL R. RAYNAK,                 )                Office of the Presiding
Attorney No. 10098                )                Disciplinary Judge
                                  )                No. PDJ20189071
                      Respondent. )
__________________________________)                         FILED 11/17/2020


                                       DECISION ORDER

       Respondent Daniel R. Raynak appeals the Hearing Panel’s June 6,

2019   Decision     and     Order     Imposing     Sanction.      The   Panel      considered

twenty    charges      of   unethical      conduct     arising    out    of    Respondent’s

representation of one client in a six-month capital murder trial.

The    Panel   found    twelve        violations    and   found   eight       other   charges

unproven. As a sanction, the Panel imposed a six-month suspension

from the practice of law without conditions. This Court stayed the

Panel’s decision, subject to certain conditions.                        Raynak v. O’Neil

and State Bar of Arizona, CV-19-0189-SA.

       The Court en banc has considered the record in this case, as

well as the briefs of the Respondent, and the State Bar, and Amici

Curiae Arizona Attorneys for Criminal Justice and the Arizona Capital

Representation Project.             Upon consideration of these matters,

       IT IS ORDERED affirming the Panel’s finding of the following

four violations: Allegation Nos. 4, 7, 8 and 20.

       Specifically,        as   to    Allegation    Nos.   4,    7   and     8,   reasonable

evidence supports the Panel’s conclusion that Respondent violated ERs
Arizona Supreme Court Case No. SB-19-0053-AP
Page 2 of 5

3.1, 3.4(e) and 8.4(c).            As to Allegation No. 20, reasonable evidence

supports the Panel’s conclusion that, together with other violations,

Respondent violated ER 8.4(d).

     IT   IS    FURTHER      ORDERED      vacating     the    Panel’s        findings    as   to

Allegation Nos. 1-3, 6, 9, 13, 14 and 19.                     Reasonable evidence does

not support these allegations.

     In imposing sanctions, the Court is to consider (a) the duty

violated; (b) the lawyer's mental state; (c) the potential or actual

injury caused by the lawyer’s misconduct; and (d) the existence of

aggravating or mitigating factors. See In re Alexander, 232 Ariz. 13

¶ 49; see also ABA Standard 3.0.

     With      respect    to    the     duties      violated,     the     evidence      at    the

disciplinary hearing established that Respondent violated ERs 3.1,

3.4(e),     8.4(c)     and     8.4(d)     by   seeking       an   order      precluding       the

introduction      of     certain      parts    of    co-defendant        Ashley     Buckman’s

statements and then impermissibly suggesting to the jury that the

prosecutors     were     hiding    “the    truth”     from    them      by    not   mentioning

Buckman’s statements.

     As to Respondent’s mental state, the Court concludes that his

violations     were    calculated       and    intentional.          Although       Respondent

claimed that he did not interpret the evidentiary ruling to be a

prohibition on either party’s ability to discuss Buckman’s statements

during closing argument, this contention was inconsistent with the

court’s order and email to counsel.                  Thus, despite the trial court’s
Arizona Supreme Court Case No. SB-19-0053-AP
Page 3 of 5

ruling, Respondent repeatedly misled the jury by suggesting that the

prosecutors were hiding evidence.

     Next, we conclude Respondent’s misconduct resulted in potential

injury.   “A lawyer's conduct violates ER 8.4(d) if it causes injury

or potential injury.” Matter of Martinez, 248 Ariz. 458, 467 ¶ 33

(2020). Here, although the trial court issued a curative instruction,

Respondent misled the jury by arguing that the prosecution did not

want it to hear about Buckman’s statements.

     Finally, the Court affirms the aggravating factors found by the

Panel.    Additionally,     the   Court   finds   two   mitigating   factors:

Respondent’s substantial experience handling the most difficult of

criminal cases and the absence of a dishonest or selfish motive.

Standard 9.32(b) and (g).

     IT IS ORDERED vacating the Panel’s sanction of suspension and

imposing a sanction of reprimand.

     IT IS FURTHER ORDERED placing Respondent on probation for one

year from the date of the entry of this order under the following

terms and conditions:

     1. During the period of probation, Respondent is to obtain six

hours of continuing legal education in courtroom professionalism in

addition to his annual requirement.

     2.   Respondent must practice under the supervision of a practice

monitor during the period of probation.       Within ten business days of

the date of this order, Respondent will provide Bar counsel with a
Arizona Supreme Court Case No. SB-19-0053-AP
Page 4 of 5

new letter from a member of the Arizona State Bar who has been in

good    standing    for     at     least     15    years     indicating    that     member’s

agreement to serve as a practice monitor under the terms of this

order. The practice monitor will confer regularly with Respondent to

ensure he is maintaining proper professionalism in his written and

oral    advocacy.      In    the        letter,    the    practice   monitor      must   also

acknowledge the practice monitor’s obligations to comply with ER 8.3

by immediately reporting professional misconduct to Bar counsel, and

the    practice    monitor       must    agree    to     notify   State   Bar   counsel    if

practice monitor terminates the agreement with Respondent. Any costs

incurred shall be at Respondent’s expense.

       IT IS FURTHER ORDERED that Respondent pay costs and expenses of

the disciplinary proceeding in accordance with Rule 60(b), Ariz. R.

Sup. Ct.

       IT IS FURTHER ORDERED terminating the stay and the conditions

set forth in the order entered October 29, 2019 in Raynak v. O’Neil

and State Bar of Arizona, CV-19-0189-SA.

       Justice Montgomery did not participate in the determination of

this matter.


       DATED this 17th day of November 2020.



                                                  ______/s/_____________________
                                                  ROBERT BRUTINEL
                                                  Chief Justice
Arizona Supreme Court Case No. SB-19-0053-AP
Page 5 of 5




TO:

Daniel R Raynak
James J Belanger
David E Wood
Brandi Ensign
Jared G Keenan
David J Euchner
Timothy J Agan
Amy Armstrong
Emily Skinner
Sandra Montoya
Maret Vessella
Don Lewis
Beth Stephenson
Mary Pieper
Raziel Atienza
Lexis Nexis